     Case 8:19-cv-00082-JLS-KES Document 67 Filed 01/27/20 Page 1 of 1 Page ID #:767
 Click here to enter your name and address.




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 TP-Link USA Corporation                                                CASE NUMBER
                                                                                              8:19-cv-00082-JLS-KES
                                                         Plaintiff(s)
                            v.
 Careful Shopper LLC, et al.                                                 ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Tuffaha, Omar H.                                                                of    LTL ATTORNEYS LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                              575 Fifth Ave., 15th Floor
  (323) 206-0206                          (213) 612-3773                                New York, NY 10017
  Telephone Number                        Fax Number
  omar.tuffaha@ltlattorneys.com
                               E-Mail Address                                           Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  TP-Link USA Corporation
  TP-Link North America Inc.
  Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☒ Other:             Third-Party Defendant
and designating as Local Counsel
  Tuffaha, Joedat H.                                                               of   LTL ATTORNEYS LLP
  Designee’s Name (Last Name, First Name & Middle Initial                               300 S. Grand Ave., 14th Floor
  253723                          (213) 612-8900                  (213) 612-            Los Angeles, CA 90071
                                                                  3773
  Designee’s Cal. Bar              Telephone Number               Fax Number
         No.
  joe.tuffaha@ltlattorneys.com
                               E-Mail Address                                           Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: January 27, 2020                                                             JOSEPHINE L. STATON
                                                                                                U.S. District Judge


 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
